Exhibit 10.2

 

SIXTH AMENDMENT TO TELECOM BUSINESS CENTER NNN LEASE



THIS SIXTH AMENDMENT TO TELECOM BUSINESS CENTER NNN LEASE ("Amendment"), dated
for reference purposes only as of October 5, 2017, is entered into by and
between GILDRED BUILDING COMPANY, a California corporation, doing business as
Campus at Copley (“Landlord”), as successor in interest to HB COPLEY BUSINESS
CENTER, LLC, a Delaware limited liability company (“Prior Landlord”) as
successor in interest to ARI - Copley Business Center, LLC, ARI - CBC 1, LLC,
ARI - CBC 2, LLC, ARI - CBC 3, LLC, ARI - CBC 4, LLC, ARI - CBC 5, LLC, ARI -
CBC 6, LLC, ARI - CBC 7, LLC, ARI - CBC 8, LLC, ARI - CBC 9, LLC, ARI - CBC 10,
LLC, ARI - CBC 11, LLC, ARI - CBC 12, LLC, ARI - CBC 13, LLC, ARI - CBC 14, LLC,
ARI - CBC 15, LLC, ARI - CBC 16, LLC, ARI - CBC 17, LLC, ARI - CBC 18, LLC, ARI
- CBC 19, LLC, ARI - CBC 20, LLC, ARI - CBC 21, LLC, ARI - CBC 22, LLC, ARI -
CBC 23, LLC, ARI - CBC 24, LLC, ARI - CBC 25, LLC, ARI -CBC 26, LLC, ARI - CBC
27, LLC, ARI - CBC 28, LLC, ARI - CBC 29, LLC, ARI - CBC 30, LLC, ARI - CBC 31,
LLC, ARI - CBC 32, LLC, ARI - CBC 33, LLC, ARI - CBC 34, LLC, and ARI - CBC 35,
LLC, each a Delaware limited liability company (collectively, "ARI-CBC Prior
Landlord"), and REVA MEDICAL, INC., a Delaware corporation ("Tenant").

RECITALS:

A.Landlord, as successor in interest to Prior Landlord, and Tenant are parties
to that certain Telecom Business Center NNN Lease dated December 18, 2001 (the
"Original Lease"), by and between FSP Telecom Business Center Limited
Partnership, a Massachusetts limited partnership ("FSP"), as landlord, and
Tenant (then known as "MD3 Incorporated"), as tenant, as amended by: (i) that
certain First Amendment to Lease dated January 3, 2005 (the "First Amendment"),
by and between FSP, as landlord, and Tenant, as tenant; (ii) that certain Second
Amendment to Lease dated February 18, 2006 (the "Second Amendment"), by and
between ARI Commercial Properties, Inc., a California corporation, agent for the
tenant in common owners (“ARI Commercial”), successor-in-interest to FSP, as
landlord, and Tenant, as tenant; (iii) that certain Third Amendment to Lease
dated December 14, 2006 (the "Third Amendment"), by and between ARI Commercial,
as landlord, and Tenant, as tenant; (iv) that certain Fourth Amendment to Lease
dated May 7, 2008 (the "Fourth Amendment"), by and between ARI Commercial, as
landlord, and Tenant, as tenant; and that certain Fifth Amendment to Telecom
Business Center NNN Lease dated August 28, 2011 (“Fifth Amendment”) by and
between ARI-CBC Prior Landlord, as successor in interest to ARI Commercial, as
landlord, and Tenant, as tenant (the Original Lease, as amended by the First
Amendment, Second Amendment, Third Amendment, Fourth Amendment and Fifth
Amendment, is hereafter, the "Lease"). Pursuant to the Lease, Tenant currently
leases from Landlord approximately 37,470 leasable square feet of space (the
“Premises”) commonly known as Suites 51-A, 51-B and 51-E within that certain
building located at 5751 Copley Drive, San Diego, California (the "Building"),
as more particularly described in the Lease. Capitalized terms used in this
Amendment without definition have the meanings given them in the Lease. The
Lease, as amended by this Amendment, is sometimes hereinafter referred to as the
“Amended Lease”.

B.The Lease, by its terms, will expire on January 31, 2018 (“Prior Expiration
Date”), and the parties desire to extend the term of Lease (“Term” or “Term of
the Lease”) and amend the Lease on the following terms and conditions.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

1.Extension.  The Term of the Lease is hereby extended for a period of eighty
eight (88) months and shall expire on May 31, 2025 (“Extended Expiration Date”)
unless sooner terminated in accordance with the terms of the Amended Lease. That
portion of the Term commencing the day immediately following the Prior
Expiration Date (the “Extended Term Commencement Date”) and

1

--------------------------------------------------------------------------------

ending on the Extended Expiration Date shall be referred to herein as the
“Extended Term”. Neither this Amendment nor this extension operates to release
Tenant from liability for any amounts owing or to come due under the Lease
(e.g., without limitation, rents for periods prior to the Extended Term
Commencement Date) or any defaults under the Lease.

2.Monthly Base Rent. Tenant shall pay Monthly Base Rent for the Premises for
each month of the Extended Term as follows:

EXTENDED TERM

MONTHLY BASE RENT

02/01/2018 – 01/31/2019

$65,573.00

02/01/2019 – 01/31/2020

$67,540.00

02/01/2020 – 01/31/2021

$69,566.00

02/01/2021 – 01/31/2022

$71,653.00

02/01/2022 – 01/31/2023

$73,803.00

02/01/2023 – 01/31/2024

$76,017.00

02/01/2024 – 01/31/2025

$78,298.00

02/01/2025 – 05/31/2025

$80,647.00

The Amended Lease is a triple net lease, and Tenant is obligated to pay Monthly
Base Rent in full, as and when due pursuant to the Amended Lease, in addition
to, and not in lieu of, Tenant’s obligations under the Amended Lease to pay
Operating Expenses, Real Property Taxes, utilities, janitorial services,
additional rents, costs and other amounts pursuant to the Amended Lease, all in
accordance with the terms of the Amended Lease. Without limiting the foregoing,
Tenant shall continue to be responsible for all utilities and janitorial
services with respect to the Premises.

Provided the Amended Lease is not terminated due to Tenant being in material
default under the Amended Lease beyond applicable cure periods, Landlord agrees
to abate Tenant’s obligation to pay the Monthly Base Rent due for the months of
March 2018, February 2019, February 2020, and February 2021 (the “Abatement
Month(s)”) (the total amount of abated Monthly Base Rent being hereinafter
collectively referred to as the “Abated Amount”). Tenant will still be
responsible for the payment of all other monetary obligations due under the
Amended Lease during such Abatement Months including, without limitation,
Tenant’s Percentage Share of Operating Expenses and Real Property Taxes. Tenant
acknowledges that any material default by Tenant under the Amended Lease will
cause Landlord to incur costs not contemplated hereunder, the exact amount of
such costs being extremely difficult and impracticable to ascertain. Therefore,
should Landlord at any time during the Extended Term terminate the Amended Lease
as a result of a material default by Tenant, then, in addition to all of
Landlord’s other rights and remedies (including, without limitation, the right
to recover damages), to the extent permissible under applicable law the total
unamortized sum of such Abated Amount (amortized on a straight line basis over
the Extended Term) so conditionally excused shall become immediately due and
payable by Tenant to Landlord. Nothing herein is intended to limit any other
rights or remedies available to Landlord under the Amended Lease or at law or in
equity (including, without limitation, the remedies under California Civil Code
Section 1951.2 and/or 1951.4 and any successor statutes or similar laws) in the
event Tenant materially defaults under the Amended Lease.

3.Operating Expenses and Real Property Taxes. Prior to the Extended Term
Commencement Date and continuing through the Extended Term, Tenant shall
continue to pay Tenant’s Percentage Share of Operating Expenses and Tenant’s
Percentage Share of Real Property Taxes in accordance with the Amended Lease
including, without limitation, Sections 6 and 9 of the Original Lease. Tenant
acknowledges that Landlord has the right to determine Tenant’s Percentage Share
from time to time as provided under the Amended Lease, including, without
limitation, Section 6.4 of the Original Lease, and that the Premises contain
100% of the leasable space of the Building. Landlord agrees that in calculating
Tenant’s Percentage Share of Operating Expenses for calendar year 2019 and
subsequent calendar years or portions thereof to the extent within the Extended
Term, that portion of Operating Expenses which are controllable by Landlord
(specifically excluding, without limitation, insurance premiums, taxes,
assessments, Real Property Taxes, costs of utilities, payments

2

--------------------------------------------------------------------------------

pursuant to Section 6.1.9 of the Original Lease, costs of capital improvements,
costs not within Landlord’s reasonable control, costs for compliance with laws,
and costs arising from force majeure) will not increase more than five percent
(5%) per year over the amount of the controllable Operating Expenses for
calendar year 2018 (“Controllable Operating Expense Base Year”) on a cumulative
basis. By way of example only, if the controllable Operating Expenses in
calendar year 2018 are $100,000.00, then calendar year 2019’s cap is
$105,000.00, calendar year 2020’s cap is $110,000.00, calendar year 2021’s cap
is $115,000.00, etc. If the Extended Term is extended pursuant to Section 10
below, then the foregoing limitation on increases of controllable Operating
Expenses will continue, however, commencing with calendar year 2026 and for each
subsequent calendar year or portion thereof within the first Option Term, the
Controllable Operating Expense Base Year shall be calendar year 2025, and
likewise, if the Extended Term is further extended by the second Option Term,
then commencing with calendar year 2031 and for each subsequent calendar year or
portion thereof within the second Option Term, the Controllable Operating
Expense Base Year shall be calendar year 2030. Without limiting the scope of
costs or expenses that are not controllable Operating Expenses, the Parties
agree that all costs and expenses of a capital nature (e.g., without limitation,
capital improvements, equipment, tools, repairs, replacements or assets) are not
subject to the foregoing limitations and caps. In addition to the other
Operating Expenses, and without application of the foregoing limitations or caps
or any Operating Expense exclusions or limitations, Tenant shall pay to Landlord
as an Operating Expense throughout the Extended Term an annual property
management fee (inclusive of all fees and costs typically encompassed as part of
the property management fees for a commercial building in the Kearny Mesa
submarket) equal to three percent (3%) of the annual base rent (i.e., 12 times
the Monthly Base Rent applicable to the year for which such fee is being
assessed) under the Amended Lease.

4.Security Deposit. As of the date of this Amendment, Landlord holds Sixty
Thousand Four Hundred Dollars ($60,400.00) as a Tenant security deposit.
Landlord continues to have the right to hold, use or apply such security deposit
pursuant the provisions of the Amended Lease, including, without limitation,
Section 7 of the Original Lease.

5.Tenant Improvements. The work letter attached hereto as Exhibit “A” (“Work
Letter”) is incorporated herein by this reference. Tenant agrees that the Tenant
Improvements, as defined in the Work Letter, shall be installed in accordance
with the Work Letter. Subject to the terms and conditions of the Work Letter,
Landlord will provide the Tenant Allowance, as defined in the Work Letter.
Tenant is currently in possession of the Premises, accepts the Premises in its
AS-IS condition, and agrees that Landlord has no existing or future obligation
to make any refurbishments, alterations or improvements to the Premises, or to
pay for, reimburse or provide an allowance for the cost of any refurbishments,
alterations or improvements to the Premises, except only for the one-time Tenant
Allowance as expressly provided under, limited to, and subject to the terms and
conditions of, this Amendment and the Work Letter.

6.HVAC Units.  Attached hereto as Exhibit “B” and incorporated herein by this
reference is a general depiction of the HVAC units on the Building roof as of
the date of this Amendment (“HVAC Unit Depiction”). The “Phase I Units” mean the
nine (9) HVAC units identified as the Phase 1 Units on the HVAC Unit Depiction.
The “Phase 2 Units” mean the ten (10) HVAC units identified as the Phase 2 Units
on the HVAC Unit Depiction, excluding ducting. The “Remaining Units” mean the
five (5) HVAC units, excluding ducting, identified on the HVAC Unit Depiction as
units HP3, HP4, HP5, HP6 and HP7. The Phase I Units have been replaced by
Landlord and the unit identified as HP25 on the HVAC Unit Depiction has been
removed (collectively, the “Phase 1 Work”).  Landlord has borne the cost of the
Phase 1 Work, which cost will not be passed through to Tenant as part of
Operating Expenses. Landlord will cause the replacement of the Phase 2 Units.
Landlord will use commercially reasonable efforts to cause the replacement of
the Phase 2 Units within six (6) months following the Extended Term Commencement
Date. The cost of the replacement of the Phase 2 Units will be amortized over
their useful life (not less than 18 years) in a commercially reasonable manner
Landlord elects (which may include reasonable charges for interest on the
unamortized amount, not exceeding 7% per annum) and billed to Tenant outside of
Operating Expenses. Tenant shall pay to Landlord such amortized amounts as so
billed from time to time concurrently with Tenant’s payments of Tenant’s
Percentage

3

--------------------------------------------------------------------------------

Share of Operating Expenses as and when due (and if Landlord elects to estimate
Tenant’s Percentage Share of Operating Expenses pursuant to Section 6.3 of the
Original Lease, then Tenant’s payments of such amortized amounts shall be paid
in monthly installments along with Tenant’s monthly payment of such estimates
unless directed otherwise by Landlord). Tenant is obligated to pay one hundred
percent (100%) of such amortized amounts falling within the Extended Term as
opposed to some lesser Tenant Percentage Share, and such amortized amounts are
not subject to any cap, maximum threshold, condition or limitation applicable to
capital improvements, Operating Expenses (controllable or otherwise) or
otherwise, notwithstanding any provision of the Amended Lease to the contrary.
The Remaining Units will be replaced by Landlord if the cost to repair them to
working condition is equal to or more than twenty five percent (25%) of the cost
to replace the Remaining Units, all as determined by Landlord in a commercially
reasonable manner. If Landlord replaces the Remaining Units, Landlord shall
defer such replacement to sometime during calendar year 2019, and the cost of
replacement will be passed through to Tenant as part of the Operating Expenses
attributable solely to the Building without any cap, maximum threshold,
condition or limitation applicable to capital improvements, Operating Expenses
(controllable or otherwise) or otherwise, notwithstanding any provision of the
Amended Lease to the contrary. Landlord’s obligations under this Section 6 are
subject to Tenant’s prompt cooperation in providing Landlord’s contractors with
access to the Building roof (and other areas of the Building as reasonably
needed or convenient). Landlord’s obligations under this Section 6 are also
subject to delays due to any force majeure events (including, without
limitation, inclement weather or inability to timely obtain labor, equipment or
materials) and are conditioned on Tenant not becoming in material default
(beyond applicable cure periods) under the Amended Lease. Further, the
obligations of Landlord under this Section 6 shall be tolled for any delays
caused by Tenant.

7.Roof Membrane. Landlord will cause the exterior roof membrane of the Building
roof to be overlaid, at Landlord’s sole cost, after completion of the
replacement of the Phase 2 Units. Landlord’s obligations under this Section 7
are subject to Tenant’s prompt cooperation in providing Landlord’s contractors
with access to the Building roof (and other areas of the Building as reasonably
needed or convenient). Landlord’s obligations under this Section 7 are also
subject to delays due to any force majeure events (including, without
limitation, inclement weather or inability to timely obtain labor, equipment or
materials). Further, the obligations of Landlord under this Section 7 shall be
tolled for any delays caused by Tenant.

8.Parking. Provided Tenant continues to lease one hundred percent (100%) of the
leasable space in the Building, Tenant’s parking rights during the Extended Term
are as follows: Tenant may use on a first-come first-serve basis, and in common
with other tenants and permittees of the Project, up to a maximum total of one
hundred twenty (120) unreserved parking spaces (inclusive of parking spaces
designated for disabled persons, subject to applicable law); provided, however,
if, at any time, the tenants of the buildings on Parcel 1 and Parcel 3 (as
defined below) are no longer authorized by Landlord to park in the parking
spaces on Parcel 2 (as defined below), then, from and after notice thereof to
Tenant from Landlord, Tenant shall not be entitled to use, and shall not use,
parking spaces on Parcel 3 and Tenant shall not be entitled to use, and Tenant
shall not use, more than thirteen (13) unreserved parking spaces on Parcel 1 or
any parking spaces designated for visitors on Parcel 1. In all events, Tenant’s
parking space allocations hereunder are reduced pursuant to Section 15. j. of
the Fifth Amendment. The above maximum parking is inclusive of, and not in
addition to, any parking space rights under any shared parking agreements.
Tenant does not have the right to use any reserved parking spaces at the
Project. Tenant’s rights and uses regarding parking spaces are subject to the
restrictions and the Landlord rights and reservations under the Amended Lease
(including, without limitation, Landlord’s right under Section 23 of the
Original Lease to re-designate the areas of the Common Areas where Tenant may
park), the Rules, applicable laws, and all declarations, covenants, conditions,
restrictions, parking agreements, easements and easement agreements encumbering
the Project (or any portion of the Project) now or hereafter in effect or
recorded including, without limitations, any amendments, restatements or
modifications thereto.  “Parcel 1” is the area described and depicted as Parcel
1 on Exhibit C attached hereto, which exhibit is incorporated herein by
reference. Likewise, “Parcel 2” is the area described and depicted as Parcel 2
on Exhibit C and “Parcel 3” is the area described and depicted as Parcel 3 on
Exhibit C.

4

--------------------------------------------------------------------------------

9.Roof Access. During the Extended Term while Tenant leases and occupies one
hundred percent (100%) of the leasable square feet of the Building, Landlord
will use commercially reasonable efforts (a) not to authorize access to the
Building roof by other tenants of the Project who do not lease space in the
Building and do not have a then existing right of access to the Building roof
and (b) to coordinate timing of any Building roof access by Landlord or its
agents or contractors before accessing such roof; provided, however, that such
efforts are not required in connection with any emergency or exigent
circumstance or during any period that Tenant is in material default under
Amended Lease or in connection with work or inspections relating to compliance
with applicable law or requirements under governance documents of record
affecting the Building or Project.

10.Extension Options. Tenant acknowledges and agrees that Tenant has no options
and/or rights to lease additional space at the Project and, except as otherwise
expressly provided herein below, Tenant has no options and/or rights to extend
the Extended Term. Subject to the terms and conditions of this Section 10,
Landlord hereby grants to Tenant up to two (2) options to extend the Extended
Term (each an “Extension Option”), each for a consecutive period of five (5)
years (each an "Option Term"), on the same terms, covenants and conditions as
provided for in the Amended Lease during the Extended Term except as otherwise
provided below in this Section 10. Monthly Base Rent shall initially be equal to
the "fair market rental rate" for the Premises for each Option Term as defined
and determined in accordance with the provisions of Section 10.a. below, subject
to annual rent increases during each Option Term. The first Extension Option
must be exercised, if at all, by written notice ("Extension Notice") delivered
by Tenant to Landlord no sooner than that date which is fifteen (15) months and
no later than that date which is ten (10) months prior to the expiration of the
Extended Term. The second Extension Option must be exercised, if at all, by
Extension Notice delivered by Tenant to Landlord no sooner than that date which
is fifteen (15) months and no later than that date which is ten (10) months
prior to the expiration of the first Option Term; provided, however, that the
first and second Extension Option shall automatically become void and of no
effect if Tenant fails to validly exercise the first Extension Option. Provided
Tenant has properly and validly exercised an Extension Option, the Extended Term
shall be extended by the five (5) year Option Term for that Extension Option,
and all terms, covenants and conditions of the Amended Lease shall remain in
full force and effect except that (a) Monthly Base Rent shall initially be equal
to the "fair market rental rate" for the Premises for that Option Term as
defined and determined in accordance with the provisions of Section 10.a. below,
subject to annual rent increases during that Option Term, (b) the other economic
terms will be established by Landlord, which may be taken into consideration
when determining the fair market rental rate for that Option Term, (c) if Tenant
fails to timely and validly exercise the second Extension Option, the second
Extension Option shall be void and of no effect and tenant shall have no further
options remaining, (d) after the exercise of the second Extension Option, Tenant
shall have no further options remaining, and (e) Landlord shall have no
obligation whatsoever in connection with any such extension to remodel, alter or
improve the Premises or Building for use by Tenant, to provide any improvement
or construction allowance to Tenant, or to pay or reimburse Tenant for any
remodeling, alterations or improvements to the Premises or Building. The
extension rights under this Section are “one-time, if at all” rights only, and
are not renewing or reoccurring rights whether in connection with any further
extension of the Term or otherwise.

a.Fair Market Rent

i)The term "fair market rental rate" as used in this Section 10 means the
monthly amount, projected for each year of the Option Term (including annual
increases), that a willing, non-equity, private sector tenant (excluding
sublease and assignment transactions) would pay, and a willing landlord of a
comparable quality building located in the Kearny Mesa submarket would accept,
in an arm's length transaction (what Landlord is accepting in then current
transactions for the Project may be considered for purposes of projecting rent
for the Option Term), for space of comparable size, quality and floor height as
the Premises, taking into account the age, quality and layout of the then
existing improvements in the Premises, and taking into account all other
relevant factors or items that professional real estate brokers or professional
real estate appraisers customarily consider, including, but not limited to,
lease term, rental rates, space availability, Premises size, tenant improvement
allowances, parking

5

--------------------------------------------------------------------------------

charges and any lease concessions (e.g., free rent or abated rent), if any, then
being charged or granted by Landlord or the lessors of such similar buildings in
such submarket. All economic terms other than the Monthly Base Rent, such as,
without limitation, tenant improvement allowance amounts, if any, operating
expense allowances, if any, parking charges, etc., will be established by
Landlord and may be considered when determining the fair market rental rate for
the Option Term.

ii)In the event Tenant timely delivers a valid Extension Notice, Landlord shall
use commercially reasonable efforts to give to Tenant written notice of
Landlord's determination of the fair market rental rate for the corresponding
Option Term not later than sixty (60) days after the date of Landlord’s receipt
of the Extension Notice. Tenant shall have thirty (30) days ("Tenant's Review
Period") after receipt of Landlord's notice of the fair market rental rate
within which to accept such fair market rental rate or to reasonably object
thereto in writing in a notice delivered to Landlord, which notice will set
forth the reasonable basis for the objection. If Tenant fails to deliver such
notice prior to the expiration of Tenant’s Review Period, Tenant shall be deemed
to have agreed with Landlord that the fair market rental rate is the fair market
rental rate determined by Landlord, and the Term will be extended by the
applicable Option Term as provided hereinabove in this Section 10. If, however,
within Tenant's Review Period Tenant timely notifies Landlord as provided above
of Tenant’s reasonable objection to Landlord’s determination of the fair market
rental rate, Landlord and Tenant will meet to present and discuss their
individual determinations of the fair market rental rate for the Premises under
the parameters set forth in Section 10.a.i) above and shall attempt to negotiate
a rental rate on the basis of such individual determinations. Such meeting shall
occur no later than ten (10) days after the expiration of Tenant's Review
Period. The parties shall each provide the other with such supporting
information and documentation as they deem appropriate. At such meeting, if
Landlord and Tenant are unable to agree upon the fair market rental rate, they
shall each submit to the other their respective best and final offer as to the
fair market rental rate. If Landlord and Tenant fail to reach agreement on such
fair market rental rate within five (5) business days following such a meeting
(which fifth business day may be referred to as the "Outside Agreement Date"),
Tenant's delivery of the Extension Notice shall be rescinded and all Extension
Options will be deemed null and void unless either Landlord or Tenant gives
written notice to the other, within five (5) business days after the Outside
Agreement Date, of its decision to submit the matter to appraisal, whereupon the
Extension Notice shall automatically be and become irrevocable and the parties
shall proceed to determine the fair market rental rate for the Premises in
accordance with the appraisal provisions set out below.

iii)(a)Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be an M.A.I. certified real estate appraiser who shall have
been active over at least the five (5) year period ending on the date of such
appointment in the leasing of commercial properties in the Kearny Mesa
submarket.  The determination of the appraisers shall be limited solely to the
issue of whether Landlord’s or Tenant’s last proposed (as of the Outside
Agreement Date) best and final fair market rental rate for the Premises is the
closest to the actual fair market rental rate for the Premises as determined by
the appraisers, taking into account the requirements specified in Section
10.a.i). above. Each such appraiser shall be appointed within ten (10) business
days after the Outside Agreement Date.

(b)The two (2) appraisers so appointed shall within ten (10) business days of
the date of the appointment of the last appointed appraiser agree upon and
appoint a third appraiser who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) appraisers.

(c)The three appraisers shall within ten (10) business days of the appointment
of the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted best and final fair market rental rate, and
shall notify Landlord and Tenant thereof. During such ten (10) business day
period, Landlord and Tenant may submit to the appraisers such information and
documentation to support their respective positions as they shall deem
reasonably relevant and Landlord and Tenant may each appear before the
appraisers jointly to question and respond to questions from the appraisers.

6

--------------------------------------------------------------------------------

(d)The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision (absent material manifest error by an appraiser) or to undo the
exercise of the Extension Option. If either Landlord or Tenant fails to appoint
an appraiser within the time period specific in Section 10.a.iii)(a)
hereinabove, the appraiser appointed by one of them shall within ten (10)
business days following the date on which the party failing to appoint an
appraiser could have last appointed such appraiser reach a decision based upon
the same procedures as set forth above (i.e., by selecting either Landlord’s or
Tenant’s submitted best and final fair market rental rate), and shall notify
Landlord and Tenant thereof, and such appraiser’s decision shall be binding upon
Landlord and Tenant and neither party shall have the right to reject the
decision (absent material manifest error by the appraiser) or to undo the
exercise of the Extension Options.

(e)If the two (2) appraisers fail to agree upon and appoint a third appraiser,
either party, upon ten (10) days written notice to the other party, can apply to
the Presiding Judge of the Superior Court of San Diego County to appoint a third
appraiser meeting with qualifications set forth herein. The third appraiser,
however, selected shall be a person who has not previously acted in any capacity
for either party.

(f)The cost of each party’s appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser (or arbitration,
if necessary), shall be shared equally by Landlord and Tenant.

(g)If the process described hereinabove has not resulted in a selection of
either Landlord’s or Tenant’s submitted best and final fair market rental rate
by the commencement of the applicable extension term, then the fair market
rental rate estimated by Landlord will be used until the appraiser(s) reach a
decision, with an appropriate rental credit and other adjustments for any
overpayments of monthly installments of Base Rent if the appraisers select
Tenant’s submitted best and final estimate of the fair market rental rate. The
parties shall enter into an amendment to the Amended Lease confirming the terms
of the decision.

b.Extension Options in General.  An Extension Option may be exercised only by
the original Tenant executing this Amendment or an Assignee Permitted Transferee
(as defined below), while subleasing not more than 50% of the Premises and
without the intent of thereafter assigning the Amended Lease or subletting the
Premises, and may not be exercised or be assigned, voluntarily or involuntarily,
by any person or entity other than the original Tenant executing this Amendment
or an Assignee Permitted Transferee. The Extension Options under this Amendment
are neither assignable separate and apart from the Amended Lease nor separable
from the Amended Lease in any manner, either by attempted reservation or
otherwise. Tenant will have no right to exercise an Extension Option,
notwithstanding any provision of the grant of options to the contrary, and
Tenant’s exercise of any Extension Option may be nullified by Landlord, in
Landlord’s sole and absolute discretion, and deemed of no further force or
effect, if (i) Tenant is in material default under the terms of the Amended
Lease beyond applicable cure periods as of Tenant’s exercise of the Extension
Option in question or at any time after the exercise of the Extension Option and
prior to the commencement of the Option Term, or (ii) Tenant has sublet more
than 50% of the Premises. The Extension Options are economic terms which
Landlord, in its sole and absolute discretion, may or may not offer in
conjunction with any future extensions of the Extended Term. The term “Assignee
Permitted Transferee” means a Permitted Transferee as defined in Section 16.1 of
the Original Lease (as that Section was modified by Section 16 of the Fifth
Amendment) who is then the successor in interest to the Amended Lease by
assignment from the original Tenant executing this Amendment in compliance with
such Section 16.1. Tenant acknowledges and agrees that Tenant has no option,
right of first refusal or right of first offer to purchase the Building, the
Project or any portion thereof or to lease any expansion space within the
Project.

11.Early Termination Right.  Tenant acknowledges and agrees that except as
otherwise expressly provided below in this Section 11, Tenant has no early
termination option and/or right under the Amended Lease. Tenant may terminate
the Amended Lease as of January 31, 2023 (“Early

7

--------------------------------------------------------------------------------

Termination Date”) on the terms and subject to the conditions of the Amended
Lease, including, without limitation, this Section 11. To exercise such early
termination right, Tenant must (a) on or before April 29, 2022, deliver written
notice to Landlord that Tenant elects to terminate the Amended Lease as of the
Early Termination Date (“Early Termination Notice”) and (b) pay to Landlord Six
Hundred Fifty Thousand Dollars ($650,000.00) in immediately available U.S. funds
(“Early Termination Fee”) concurrently with delivery of the Early Termination
Notice. Tenant’s failure to make such delivery and concurrent payment by April
29, 2022 shall be deemed Tenant’s irrevocable waiver of the early termination
right hereunder, time being of the essence, and such right being a one-time
right. The Early Termination Fee is consideration for Landlord permitting Tenant
to terminate the Amended Lease as of the Early Termination Date and does not
limit Tenant’s continuing obligation to pay rent or other amounts as and when
due for, within, or accruing in or for, any periods on or prior to the Early
Termination Date.

12.Notices. Landlord’s address for notices is hereby amended to provide as
follows:

Gildred Building Company

dba Campus at Copley

550 West C. Street, Suite 1820

San Diego, CA 92101

Attn: Gregg Haggart, CEO

Telephone:  (619) 232-6361

Facsimile:  (619) 696-0991

13.CASp Inspection:  The Premises have not undergone an inspection by a
Certified Access Specialist (CASp), and a disability access inspection
certificate, as described in subdivision (e) of Section 55.53 of the California
Civil Code, has not been issued for the Premises. In accordance with Section
1938 of the California Civil Code, Tenant is advised of the following: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” Accordingly, the parties hereby
agree that Tenant shall have the right, but not the obligation, to have a CASp
inspect the Premises and determine whether the Premises complies with all of the
applicable construction-related accessibility standards under state law;
provided, however, that such CASp inspection shall not be conducted unless and
until: (i) Tenant has first delivered at least ten (10) days’ prior written
notice to Landlord and the parties have thereafter entered into a written
agreement confirming the timing, manner and confidentiality of such CASp
inspection and any report thereon; and (ii) Tenant has agreed in writing that
Tenant shall be solely liable for (and shall indemnify and defend Landlord
harmless from and against any claims or liabilities relating to) any fees, costs
or liabilities respecting such CASp inspection and any report thereon. If it is
determined that the Premises do not meet all applicable construction-related
accessibility standards, then Tenant shall promptly make, but subject to the
Amended Lease provisions otherwise requiring Landlord’s prior consent to repairs
or other alterations to the Premises, any repairs necessary to correct
violations of construction-related accessibility standards identified by such
inspection, at Tenant’s sole cost and expense (subject to Tenant’s right to seek
reimbursement from the Tenant Allowance for such purpose in accordance with the
terms and conditions of the Work Letter).

14.Minor Alterations. Subject to the other provisions of the Amended Lease,
Tenant may make a Minor Alteration (as defined below) to the interior of the
Premises without necessity of obtaining Landlord’s prior written consent if and
only if: (a) at least thirty (30) days prior to commencement of construction,
Tenant gives Landlord written notice of Tenant’s intent to perform the Minor
Alteration

8

--------------------------------------------------------------------------------

along with a reasonably detailed written description of the intended Minor
Alteration (which description must be reasonably sufficient in detail and cost
breakdown to substantiate that the proposed Alteration is in fact a Minor
Alteration, the reasonably estimated total cost of the Minor Alteration, and
that Landlord’s consent is not required), the estimated date of commencement of
the construction of the Minor Alternation and specifying all contractors that
Tenant intends to use; (b) the proposed Minor Alteration will not result in
Landlord having to do any work or incur any costs or expenses (whether in
connection with the Premises, Building, Common Areas or otherwise); (c) the
proposed Minor Alteration does not involve any Hazardous Materials other than as
may be contained in minor quantities in typical construction materials, such as
paint and carpet glue; (d) the total cost of the proposed Minor Alteration shall
not cause Tenant to exceed the Annual Minor Alteration Threshold (as hereinafter
defined); and (e) the design, installation and use of the Minor Alteration shall
be performed in compliance with all applicable laws and in compliance with the
provisions of the Amended Lease. A “Minor Alteration” means an Alteration to the
interior of the Premises that does not affect the Common Areas, the exterior or
structure or roof of the Building, any Building access doors or other Building
entries, that is not visible from outside of the Premises, does not affect any
portion of the Building systems (i.e., electrical, gas, plumbing, HVAC) outside
of the Premises interior, does not involve the installation of any vaults or
other uniquely heavy equipment, does not require a permit, and which would not
result in the increase in premiums or cancellation of any applicable insurance
coverage pursuant to the Amended Lease. Tenant agrees to comply with the
provisions of the Amended Lease (including, without limitation, Sections 4.1,
13.3, and 13.5 of the Original Lease) in connection with each Minor Alteration
including, without limitation, the design, installation, use, repair,
replacement or removal of each Minor Alteration. Tenant shall not make more than
fifty thousand dollars ($50,000.00) in Minor Alterations per calendar year
(“Annual Minor Alteration Threshold”).

15.Brokers.  In connection with this Amendment, Tenant is represented by Jones,
Lang, LaSalle and Hughes Marino (collectively, “Tenant’s Broker”) and Landlord
is represented by CBRE (“Landlord’s Broker”). In connection with this Amendment,
Landlord is responsible for a leasing commission to Landlord’s Broker pursuant
to the terms and subject to the conditions of a separate written agreement
between Landlord and Landlord’s Broker. In connection with this Amendment,
Landlord’s Broker is responsible for payment of a leasing commission to Tenant’s
Broker pursuant to the terms and subject to the conditions of a separate written
agreement between Landlord’s Broker and Tenant’s Broker. Tenant and Landlord
each agree that no other person, firm, broker or finder is entitled to any
commission or finder’s fee in connection herewith. If any other person or entity
brings a claim for a commission or finder’s fee based on dealings or
communications with Landlord or Tenant, then the party through whom such
claimant makes its claim shall defend, indemnify and hold harmless the other
party from and against such claim and the costs and expenses (including, without
limitation, reasonable attorneys’ fees) reasonably incurred by such indemnified
party in connection with such claim.

16.Interpretation. Landlord and Tenant have cooperated and participated in the
drafting of this Amendment and, therefore, the provisions of this Amendment
shall be interpreted in accordance with their usual and customary meaning, and
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Amendment. Headings in this Amendment are for convenience only and do not aid in
the interpretation of the provisions of this Amendment. This Amendment is
governed by and shall be construed in accordance with the laws of the State of
California applicable to contracts executed and wholly to be performed in the
State of California.

17.Effect. Landlord and Tenant agree that except as specifically modified by
this Amendment, the Lease has not been modified, and the Lease is in full force
and effect as modified by this Amendment.  To the extent of any inconsistency
between the terms and conditions of the Lease and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall govern.

18.Tenant and Landlord Authority.  Each of Landlord and Tenant represents that
the person or persons signing this Amendment on their behalf has the requisite
authority to execute and

9

--------------------------------------------------------------------------------

deliver this Amendment on their behalf and to bind the party on whose behalf her
or she has executed and delivered this Amendment, and each party shall, upon
written request of the other party, provide satisfactory evidence thereof to the
requesting party.

19.No Substitution of Premises.  The parties acknowledge that Section 32 of the
Lease was deleted in its entirety pursuant to Section 8 of the Addendum to the
Original Lease attached to the Original Lease as Exhibit F.

20.Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed and original, and all of which, taken together,
shall constitute one and the same Amendment. Signatures to this Amendment sent
by email (including “.pdf”) shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver an execution original of this
Amendment with its actual signature to the other party upon request, but failure
to do so shall not affect the enforceability of this Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed by them or their duly authorized representatives as of the date first
above written.

LANDLORD:

GILDRED BUILDING COMPANY, a California corporation, doing business as Campus at
Copley

By: /s/ Gregg Haggart

Name: Gregg Haggart

Title: Chief Executive Officer

 

TENANT:

REVA MEDICAL, INC., a Delaware corporation

By: /s/ Regina E. Groves

Name: Regina E. Groves

Title: Chief Executive Officer

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

WORK LETTER

[TENANT BUILD W/TENANT ALLOWANCE]

This Work Letter is attached to and incorporated by reference into that certain
Sixth Amendment to Telecom Business Center NNN Lease ("Amendment") dated for
reference purposes October __, 2017 between Gildred Building Company, a
California corporation, doing business as Campus at Copley (“Landlord”), and
REVA Medical, Inc., a Delaware corporation (“Tenant”). Capitalized terms used
herein without definition have the meanings ascribed to them in the Amended
Lease as the “Amended Lease” is defined in the Amendment.

1.TENANT IMPROVEMENTS. The term "Tenant Improvements" means those items of
tenant premises improvement construction shown on the Final Plans (described in
Section 4 below) approved by Landlord.

2.SCHEDULE. Prior to March 31, 2018, Tenant shall deliver to Landlord, for
Landlord’s review and approval or disapproval, a schedule showing a proposed
timetable for the planning, permitting, Work Cost Estimate, construction and
Completion of the Tenant Improvements (“Proposed Design and Construction
Schedule”). Landlord has the right to approve or disapprove the Proposed Design
and Construction Schedule, with approval not to be unreasonably withheld. Tenant
shall revise the Proposed Design and Construction Schedule to incorporate
changes reasonably requested by Landlord. The Proposed Design and Construction
Schedule (as may be revised, as applicable) ultimately approved in writing by
Landlord is the “Design and Construction Schedule”. Subsequent to Landlord’s
approval of such schedule, Tenant may from time to time request reasonable
changes to the schedule, and Landlord shall have the right to approve or
disapprove the proposed changes (which approval shall not be unreasonably
withheld). If Landlord approves the proposed changes in writing, such schedule
as changed will be the Design and Construction Schedule. Notwithstanding the
foregoing or anything contained in any schedule, the Allowance Outside Date
shall not be extended.

3.CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following person as
Landlord’s representative (“Landlord’s Representative”) to act for Landlord in
all matters covered by this Work Letter: Dana Sterle, The Gildred Companies,
5431 Avenida Encinas, Suite E, Carlsbad, California 92008, (760) 438-9200, Ext.
103, dana@gildredco.com. Landlord may change its representative under this Work
Letter at any time by providing not less than five (5) days prior written notice
to Tenant. Tenant hereby appoints the following person as Tenant’s
representative (“Tenant’s Representative”) to act for Tenant in all matters
covered by this Work Letter: Richard Kimes, SVP Operations, REVA Medical, Inc.
(858)966-3016, rkimes@revamedical.com. Tenant may change its representative
under this Work Letter at any time by providing not less than five (5) days
prior written notice to Landlord. All notices and communications with respect to
the matters covered by this Work Letter are to be made to Landlord’s
Representative or Tenant’s Representative, as the case may be, in writing to the
intended recipient’s address set forth above delivered in compliance with the
notice provisions of the Amended Lease or via email, with emailed notice being
considered given and received on the same day upon successful transmission and
receipt unless the email is sent after 5:00 p.m. in the receiving location, in
which event the emailed notice will be considered received on the immediately
following business day.

4.TENANT IMPROVEMENT PLANS

(a)Preparation of Space Plans. Landlord has the right to approve or disapprove
the architect for the design of the Tenant Improvements, and Tenant shall retain
only an architect approved in writing by Landlord. Landlord hereby pre-approves
of Tenant’s engagement of Ocio Design Group (“Ocio”) as Tenant’s architect for
the Tenant Improvements, should Tenant select Ocio after Tenant conducts a bid
process to determine its proposed architect (subject to Tenant’s right to
replace Ocio as Tenant’s architect with a replacement architect that is approved
in writing by Landlord). The architect selected by Tenant and pre-approved or
approved in writing by Landlord is sometimes hereinafter referred to as
“Tenant’s Architect”. Tenant and Landlord will meet with Tenant’s Architect for
the purpose of promptly

EXHIBIT A – Page 1

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

reviewing preliminary space plans for the layout of the Premises prepared by
Tenant’s Architect (“Space Plans”). The Space Plans must be sufficient to convey
the reasonably detailed architectural design of the Premises and layout of the
Tenant Improvements therein and are to be submitted to Landlord for Landlord’s
approval or disapproval (whether in Landlord’s sole and absolute discretion or
in Landlord’s reasonable discretion, as applicable hereunder). If Landlord
disapproves any aspect of the Space Plans, Landlord will advise Tenant in
writing of such disapproval and the reasons therefor. Tenant will then submit to
Landlord for Landlord’s approval or disapproval, a redesign of the Space Plans
incorporating the revisions reasonably required by Landlord and those revisions
requested by Landlord in Landlord’s sole and absolute discretion as to matters
or approvals subject to Landlord’s sole and absolute discretion. Landlord will
respond to each of Tenant’s submittal of redesigned Space Plans (i.e., Landlord
may approve or disapprove) and this process shall continue until Landlord
approves a set of redesigned Space Plans. The Space Plans to be used for
generation of the Final Plans must be the Space Plans approved in writing by
Landlord.

(b)Preparation of Final Plans.  Based on the Landlord approved Space Plans,
Tenant’s Architect will prepare complete architectural plans, drawings and
specifications and complete engineered mechanical, structural and electrical
working drawings for all of the Tenant Improvements (collectively, the “Final
Plans”). The Final Plans must show (a) the subdivision (including partitions and
walls), layout, lighting, finish and decoration work (including, without
limitation, carpeting and other floor coverings) for the Premises; (b) all
internal and external communications and utility facilities which will require
conduits, ducting or other improvements from the base Building shell work and/or
within common areas; and (c) all other specifications for the Tenant
Improvements in reasonable detail. The Final Plans will be submitted to Landlord
for approval or disapproval (whether in Landlord’s sole and absolute discretion
or in Landlord’s reasonable discretion, as applicable hereunder). If Landlord
disapproves any aspect of the Final Plans, e.g., without limitation, based on
any material inconsistency with the Space Plans, Landlord will advise Tenant in
writing of such disapproval and the reasons therefor. Tenant will then cause
Tenant’s Architect to redesign the Final Plans incorporating the revisions
reasonably requested by Landlord and those changes requested by Landlord in
Landlord’s sole and absolute discretion as to matters or approvals subject to
Landlord’s sole and absolute discretion. Landlord will respond to any Tenant
submittal and this process will continue until Landlord approves of the Final
Plans.

(c)Additional Requirements of Final Plans.  In addition to the requirements
described above, the Final Plans will include locations and complete dimensions,
and the Tenant Improvements, as shown on the Final Plans, will: (i) be
compatible with the Building shell, Building roof, Building structure and with
the design, construction, systems and equipment of the Building; (ii) comply
with all applicable laws, ordinances, rules, building codes and regulations of
all governmental authorities having jurisdiction, and all applicable insurance
regulations; (iii) not require Building service beyond the level normally
provided to other tenants in the Project and will not overload the Building
floors; and (iv) be of a class and quality consistent with improvements of
similar spaces in similar buildings in the Kearny Mesa market area of San
Diego.  In each instance under this Work Letter that Tenant initially submits a
set of plans to Landlord for review and approval or disapproval, Landlord will
use commercially reasonable efforts to respond to Tenant within ten (10) days
following such submittal. In each instance under this Work Letter that Tenant
submits to Landlord, for review and approval or disapproval, revisions to plans
previously reviewed by Landlord, Landlord will use commercially reasonable
efforts to respond to Tenant within five (5) days following such submittal.  In
each instance that Landlord responds to plans or revised plans submittal by
Tenant, Tenant shall use commercially reasonable efforts to respond to Landlord
(with revised plans, as applicable) within five (5) days following Landlord’s
response.

(d)Submittal of Final Plans.  Once approved by Landlord, Tenant’s Architect will
promptly submit the Final Plans to the appropriate governmental agencies for
plan checking and the issuance of a building permit.  Tenant’s Architect,
subject to Landlord’s prior approval (which approval may be given or withheld in
Landlord’s sole and absolute discretion or in Landlord’s reasonable discretion,
as applicable hereunder), will make any changes to the Final Plans which are
reasonably requested by the applicable governmental authorities and are approved
by Landlord (which approval may be given or withheld in Landlord’s sole and
absolute discretion or in Landlord’s reasonable discretion, as applicable
hereunder) to obtain the building permit. After Landlord’s approval of the Final
Plans after reviewing all requested

EXHIBIT A – Page 2

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

changes of governmental authorities, no further changes may be made without the
prior written approval of  Landlord (which approval may be given or withheld in
Landlord’s sole and absolute discretion or in Landlord’s reasonable discretion,
as applicable hereunder) and Tenant, and then only after agreement by Tenant to
pay any and all excess costs (i.e., costs exceeding the Tenant Allowance or work
outside of the scope of the items to which the Tenant Allowance may be applied)
resulting from the design and/or construction of such changes.

(e)No Changes to Shell of Building or Common Areas.  Notwithstanding anything to
the contrary  contained in this Work Letter, Tenant shall not make (and shall
not include in any Space Plans or Final Plans) any Alterations to the Common
Areas (including, without limitation, any parking areas, parking spaces, isles,
driveways or access ways, paths of travel, or utility facilities in the Common
Areas), Building shell, Building exterior, Building roof, Building structure,
Building exterior doors or accesses, or to any of Landlord’s HVAC, plumbing,
mechanical, electrical, communication or other of Landlord’s systems in the
Building (collectively, “Building/Common Area Alterations”), without first
obtaining Landlord’s prior written approval thereof, which approval may be given
or withheld in Landlord’s sole and absolute discretion, it being understood that
the Tenant Improvements are limited to Landlord approved Alterations within the
space leased by Tenant within the Building. However, notwithstanding anything to
the contrary contained in the foregoing, Tenant may include proposed Common Area
ADA Changes (as defined in Section 5(c) below) in its plans submitted to
Landlord for Landlord’s giving or withholding approval of such proposed Common
Area ADA Changes in accordance with Section 5(c) below. If Landlord approves any
Building/Common Area Alterations, Tenant shall be solely responsible for the
total costs and liability for all such work and materials, and no portion of
such costs shall be payable or reimbursable from the Tenant
Allowance.  Additionally, Landlord has the right to elect to cause its own
contractors to perform such work and obtain such materials, and Tenant shall
nonetheless, remain solely responsible for the cost thereof as and when billed
to Tenant by Landlord. However, notwithstanding anything to the contrary
contained in the foregoing, construction and payment responsibility for any
Common Area ADA Changes that are approved in writing by Landlord, if any, are
provided in Section 5 (c) below. Notwithstanding anything to the contrary
contained in this Work Letter, in no event shall Landlord be required to approve
or allow any changes to the Common Areas to alter any parking space ratios or
numbers for the Project or for any building, tenant or parcel of the Project.

(f)Work Cost Estimate and Statement.  Prior to the commencement of construction
and in accordance with the Design and Construction Schedule, Tenant will submit
to Landlord a written good faith reasonable estimate of the total cost to
Complete the Tenant Improvements (“Work Cost Estimate”), which will (i) be based
on the Final Plans taking into account any modifications which may be required
to reflect changes in the Final Plans required by the City of San Diego if and
to the extent approved by Landlord (whether in Landlord’s sole and absolute
discretion or in Landlord’s reasonable discretion, as applicable, depending on
the modifications), (ii) include estimates on a line item basis and (iii)
include reasonably detailed substantiation of the estimate. Landlord will either
approve the Work Cost Estimate or disapprove specific items and submit to Tenant
revisions to the Final Plans to reflect deletions of and/or substitutions for
such disapproved items. Submission and approval of the Work Cost Estimate will
proceed until Landlord approves the Work Cost Estimate. The Work Cost Estimate
ultimately approved by Landlord is hereinafter known as the “Work Cost
Statement”. Tenant shall be solely responsible for, and shall pay, one hundred
percent (100%) of all costs and expenses that are not expressly within the scope
of the items in Section 5(a) below for which the Tenant Allowance may be
applied.  Also, Tenant shall pay one hundred percent (100%) of the excess of the
costs and expenses of the items within the scope of the Tenant Allowance
exceeding the Tenant Allowance.

5.PAYMENT FOR THE TENANT IMPROVEMENTS

(a)Tenant Allowance. Subject to the terms and conditions of the Amendment and
this Work Letter, Landlord will contribute a one-time improvement allowance
against reimbursement of Tenant’s payment of those certain costs of the Tenant
Improvements expressly provided below in this Section 5(a), in an amount up to,
but in no event exceeding in total aggregate Twenty One Dollars ($21.00) per
leasable square foot of the Premises which is Seven Hundred Eighty Six Thousand
Eight Hundred Seventy Dollars ($786,870.00), such amount being the “Tenant
Allowance”. No portion of the Tenant Allowance shall be

EXHIBIT A – Page 3

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

used for any other purposes and Tenant shall have no right at any time to any
credit, deduction, payment or use of any portion of the Tenant Allowance except
as expressly provided in this Work Letter. In no event shall the total amount
payable by Landlord under this Work Letter exceed the Tenant Allowance except
for the amounts that may become payable by Landlord, if any, in accordance with
Section 5(c) below. Below are the costs which may be reimbursed from the Tenant
Allowance subject, however, to the terms and conditions of the Amendment and
this Work Letter (including, without limitation, those provisions that exclude
or disallow the use or application of the Tenant Allowance):

(i)The reasonable cost of preparing the Space Plans and the Final Plans, as
approved by Landlord.  However, the Tenant Allowance will not be used for
payments to any designers or architects other than Tenant’s Architect, and if
Landlord elects, Landlord’s architect;

(ii)Governmental plan check, permit and license fees necessary for construction
of the Tenant improvements.

(iii)The reasonable costs of the following to the extent they comprise the
Tenant Improvements included in the Final Plans as approved by Landlord:

(aa)Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, and millwork;

(bb)All electrical wiring, lighting fixtures, outlets and switches of the Tenant
Improvements within the Premises;

(cc)The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories within the Premises necessary for the heating, ventilation and
air conditioning systems within the Premises, including the cost of meter and
key control of after-hour air conditioning;

(dd)All fire and life safety control systems within the Premises such as fire
walls, sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises;

(ee)All plumbing, fixtures and pipes necessary for and within the Premises;

(ff)One supplemental HVAC unit within the Premises for the Premises server room
(“Supplemental HVAC Unit”);

(gg)The cost of reasonably necessary testing and inspection of equipment within
the Premises;

(hh)The reasonable costs of standard or generic office suite interior
improvements within the Premises that are included in the Final Plans as
approved by Landlord; and

(ii)The reasonable costs of alterations within the Premises mandated by the City
of San Diego for compliance with the Americans With Disabilities Act of 1990, as
amended, and California Title 24.

(iv)A fee (“Tenant’s Construction Management Fee”) not to exceed one percent
(1%) of the lesser of the actual cost of the Tenant Improvements or that portion
of the Tenant Allowance applicable toward reimbursement of the items set forth
above in Sections 5.(a)(i) through (iii)(ii) paid for by Tenant, for the
services of Tenant’s construction management services consultant, if one is
hired by Tenant. Tenant may use Jones Lang LaSalle, Hughes Marino or another
construction management consultant approved by Landlord in writing; and

(v)A fee (“Landlord’s Construction Management Fee”) payable to Landlord in the
amount of one percent (1%) of that portion of the Tenant Allowance applicable
toward reimbursement of the items set forth above in Sections 5.(a)(i) through
(iii)(ii). Landlord has the right to pay Landlord’s Construction Management Fee
to Landlord from the Tenant Allowance.

EXHIBIT A – Page 4

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

(b)Excess Costs. Tenant shall be solely responsible for payment of any and all
costs in excess of the Tenant Allowance and any and all costs outside the scope
of items towards which the Tenant Allowance may be applied.  Tenant shall pay
all such costs promptly as and when due. In no event will the Tenant Allowance
be used to pay for Tenant’s furniture, artifacts, equipment, telephone systems,
telecommunication systems, computers, IT equipment, or any item of personal
property which is not permanently affixed to the Premises.

(c)Common Area ADA Changes. If the final set of the Final Plans (after
governmental authority review) ultimately approved by Landlord in writing
expressly include and depict Common Area ADA Changes (as defined below) that are
ultimately approved in writing by Landlord, then Landlord shall be responsible
for constructing such Common Area ADA Changes and responsible for the costs of
constructing them not to exceed the Threshold (as defined below). “Common Area
ADA Changes” mean Mandated ADA Alterations (as defined below) to the outdoor
Common Areas wholly within Parcel(s) 1, 2 and/or 3 of the Project (as defined in
the Amendment and described in Exhibit C to the Amendment) that do not exceed in
aggregate total expense and cost (including, without limitation, all hard costs,
soft costs, materials, labor, fees and expenses) Three Hundred Thousand Dollars
($300,000.00) (“Threshold”) as reasonably estimated by Landlord. “Mandated ADA
Alterations” means alterations to outdoor parking spaces, sidewalks or drive
isles and/or other elements of the outdoor Common Areas for the accommodation or
accessibility of disabled persons in compliance with the Americans With
Disabilities Act of 1990, as amended, and California Code of Regulations Title
24, required by the City of San Diego as a condition to those Tenant
Improvements within the Premises interior that are ultimately approved by
Landlord. No Common Area ADA Changes are deemed approved or required, it being
understood that Landlord has the right to approve or disapprove proposed Common
Area ADA Changes in Landlord’s reasonable discretion; provided, however, if the
aggregate total expense and cost of all Common Area ADA Changes are less than or
equal to One Hundred Thousand Dollars ($100,000.00) as reasonably estimated by
Landlord, then Landlord shall use commercially reasonable efforts to cause the
construction of them.  As part of such commercially reasonable efforts, Landlord
shall use commercially reasonable efforts to seek and obtain consents from any
Project occupant, easement holder, lender or owners’ association that has
approval rights over such work. If Landlord disapproves proposed Common Area ADA
Changes, and if Tenant, in good faith, disputes whether such disapproval was
reasonable under the terms of this Work Letter, then the June 30, 2019 date set
forth in Section 5(e) below shall be extended day-for-day for each day of such
good faith dispute, up to, but not exceeding one hundred eighty (180) days of
total extension. Common Area ADA Changes do not include, and Landlord has no
obligation to make or pay for, any improvements, additions or other alterations
to the Premises, Building, Common Areas or Project (including, without
limitation, Mandated ADA Alterations) arising from or in connection with any
Building/Common Area Alterations. The immediately preceding sentence is not
meant to waive Tenant’s right to include proposed Common Area ADA Changes in
proposed plans as provided under this Work Letter, rather it is meant to provide
that if Tenant seeks to make any Building/Common Area Alterations (e.g., without
limitation, a structural change or a change a Building access door), and if
Landlord approves them in Landlord’s sole and absolute discretion, Landlord is
not responsible for any additions, improvements or other alterations in
connection therewith whether or not mandated by the City or other governmental
agency.

(d)Governmental Cost Increases. Cost of Tenant Improvements due to requirements
of any governmental agency shall be the sole responsible of Tenant, excepting
only as expressly provided otherwise in Section 5.(a)(iii)(ii) above. Tenant
will be solely responsible, at its sole cost and expense, for satisfying all
requirements of any governmental agency necessitating alterations to the
Premises, Building, Common Areas, Project or off-site, including, without
limitation, in order to remove, add or alter barriers to accessibility or paths
of travel, or to add or alter one or more paths of travel or parking spaces for
the disabled, excepting only as expressly provided otherwise in Section 5.
(a)(iii)(ii) above and Section 5.(c) above.

(e)Unused Tenant Allowance Amounts.  From and after the date that is the earlier
of (i) the Completion of all of the Tenant Improvements and, subject to the
terms and conditions of this Work Letter, the disbursement of the applicable
portion of the Tenant Allowance for such Completion, or (ii) June 30, 2019 (the
earlier being the “Allowance Outside Date”), the entire unused portion, if any,
of the

EXHIBIT A – Page 5

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

Tenant Allowance shall be retained by Landlord as its sole property and shall
not be paid to Tenant and shall not be made available to Tenant in any manner
(payment, credit, deduction or otherwise) whether for completion of any Tenant
Improvements started, for any future improvements, or for anything else.

(f)Disbursement of the Tenant Allowance.  Provided Tenant does not become in
material default under the Amended Lease (including, without limitation, this
Work Letter) beyond applicable notice and cure periods, Landlord shall disburse
a portion of the Tenant Allowance to Tenant toward reimbursement to Tenant for
the actual construction costs within the scope of those items to which the
Tenant Allowance applies which Tenant reasonably incurred and paid for the
construction of the Tenant Improvements in accordance with the following clauses
(i) through (vi) of the Section 5.(f); provided, however, that any payment
obligation of Landlord shall cease upon the earlier exhaustion of the Tenant
Allowance. The amounts of the Tenant Allowance which may become payable to
Tenant as provided below will, in each instance, be reduced by Landlord in the
amount equal to that portion of the Landlord’s Construction Management Fee
payable to Landlord, as Landlord determines, and such fee amounts will be
retained by Landlord from the Tenant Allowance as its sole property, and the
Tenant Allowance will be reduced thereby in each instance.

(i)Twenty-five percent (25%) of the Tenant Allowance shall be disbursed to
Tenant after Landlord has received “Evidence of Completion and Payment” as to
fifty percent (50%) of Tenant Improvements having been completed and paid for in
full by Tenant as described herein below;

(ii)An additional fifty percent (50%) of the Tenant Allowance shall be disbursed
to Tenant after Landlord has received “Evidence of Completion and Payment” as to
seventy-five percent (75%) of Tenant Improvements having been completed and paid
for in full by Tenant as described herein below;

(iii)An additional fifteen percent (15%) of the Tenant Allowance shall be
disbursed to Tenant after Landlord has received “Evidence of Completion and
Payment” as to ninety percent (90%) of Tenant Improvements having been completed
and paid for in full by Tenant as described herein below;

(iv)The final ten percent (10%) of the Tenant Allowance shall be disbursed to
Tenant when Landlord has received “Evidence of Completion and Payment” as to one
hundred percent (100%) of the Tenant Improvements having been Completed and paid
for in full by Tenant as described herein below and satisfaction of the
conditions described in subparagraph (vi) below of this Section 5.(f);

(v)As to each phase of completion of the Tenant Improvements described in
subparagraphs (i) through (iii) above in this Section 5.(f), the appropriate
portion of the Tenant Allowance shall be disbursed to Tenant only if Tenant is
not in material default under the Amended Lease (including, without limitation,
this Work Letter) and only after Landlord has received the following “Evidence
of Completion and Payment”:

(A)Tenant has delivered to Landlord a written draw request (“Draw Request”) in
form and content satisfactory to Landlord and Landlord’s lender specifying that
the requisite portion of the Tenant Improvements has been completed, together
with written evidence of such completion and invoices, receipts and bills
evidencing the costs and expenses set forth in such Draw Request and evidence of
payment in full by Tenant of all costs and expenses which are payable in
connection with such portion of the Tenant Improvements including, without
limitation, those covered by the Draw Request. The Draw Request shall constitute
a representation by Tenant to Landlord that the Tenant Improvements identified
therein have been completed in a good and workmanlike manner and in accordance
with the Final Plans and applicable law, and have been paid for in full;

(B)Tenant’s Architect has certified to Landlord in a writing duly signed by
Tenant’s Architect that the Tenant Improvements have been completed to the level
indicated in the Draw Request in accordance with the Final Plans;

(C)Tenant has delivered to Landlord valid, properly completed, dated and duly
executed unconditional waivers and releases on progress payment, pursuant to,
and in the form required by, California Civil Code Section 8134 (showing no
exceptions for retentions, extras or otherwise), from

EXHIBIT A – Page 6

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

each and all of Tenant’s contractors including, without limitation, the Direct
Contractor, Tenant’s architect, design professionals, agents, suppliers,
equipment lessors and all subcontractors (collectively, “Contractors”) with
respect to the then-requested payment amounts, and such other evidence of
Tenant’s payment of all Contractors for the portions of Tenant Improvements
covered by the Draw Request and the absence of any liens filed or generated in
connection with such portions of the Tenant Improvements, all as may be
reasonably required by Landlord; and

(D)Landlord, Landlord’s architect or construction representative has inspected
the Tenant Improvements and determined that the portion of the Tenant
Improvements covered by the Draw Request has been completed in a good and
workmanlike manner.

(vi)The final disbursement of the Tenant Allowance pursuant to subparagraph (iv)
above of this Section 5.(f) shall be disbursed to Tenant only if Tenant is not
in material default under the Amended Lease (including, without limitation, this
Work Letter) and only after Landlord has received Evidence of Completion and
Payment as to all of the Tenant Improvements and the following conditions have
been satisfied:

(A)Tenant shall have timely and validly recorded and served (including the
deliveries pursuant to California Civil Code Section 8190) a valid and effective
notice of completion (pursuant to California Civil Code Sections 8182 et seq.)
for the Completion of the entirety of the Tenant Improvements (“NOC”) and
delivered to Landlord a date stamped conformed copy of the recorded NOC, written
evidence of the deliveries required for the NOC to be effective, and copies of
all preliminary notices given by any claimants or Contractors. Sixty (60) days
shall have elapsed, with no liens filed, following the recordation and service
of the NOC; provided, however, if Landlord reasonably determines that the NOC is
not valid and effective (e.g., without limitation, it was not properly drafted,
served or recorded), then one hundred twenty (120) days shall have elapsed, with
no liens filed, following Completion of the Tenant Improvements;

(B)A certificate of occupancy (or its jurisdictional equivalent, i.e., original
stamped building permit inspection card with all final sign-offs) for the Tenant
Improvements and the Premises has been issued by the City of San Diego;

(C)Tenant has delivered to Landlord: (i) valid, properly completed, dated and
duly executed unconditional waivers and releases upon final payment (showing no
exceptions for disputed claims, extras or otherwise), pursuant to, and in the
form required by, California Civil Code Section 8138, from each and all of the
Contractors for the entirety of the Completed the Tenant Improvements; (ii) an
application and certificate for payment (AIA form G702-1992 or equivalent)
signed by Tenant’s architect; (iii) original stamped building permit plans;
(iv) a complete set of the “as‑built” drawings of the Tenant Improvements, if
Tenant obtains “as-built drawings, and in any event, a complete set of the
construction drawings for the Tenant Improvements (which may be on a CD ROM
disc); (v) one year written warranties from all Contractors; (vi) manufacturer’s
warranties and operating instructions; (vii) final punchlist completed and
signed off by Tenant’s architect; and (viii) such other evidence of Completion
of the Tenant Improvements, Tenant’s payment of all Contractors in full for the
entirety of the Completed Tenant Improvements, and the absence of any liens in
connection with the Tenant Improvements, as Landlord may reasonably require.

(D)Landlord has determined that no work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure, roof or exterior appearance of the Building, or the Common Areas;

(E)The satisfaction of any other requirements or conditions which may be
required or imposed by Landlord’s lender with respect to the construction of the
Tenant Improvements and payment of amounts from the Tenant Allowance; and

EXHIBIT A – Page 7

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

(F) Tenant has delivered to Landlord reasonably detailed written evidence
satisfactory to Landlord that all costs of the Tenant Improvements, including,
without limitation, those in excess of the Tenant Allowance, have been paid for
in full by Tenant.

(g)Books and Records.  At its option, Landlord, at any time and from time to
time, prior to the date that is three (3) years after the final disbursement of
the Tenant Allowance to Tenant, and upon at least ten (10) days prior written
notice to Tenant in each case, may cause an audit to be made of Tenant’s books
and records relating to Tenant’s expenditures in connection with the
construction of the Tenant Improvements. Tenant shall maintain complete and
accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at least three (3) years. Tenant shall make
available to Landlord’s auditor at the Premises within fifteen (15) days
following Landlord’s notice requiring the audit, all books and records
maintained by Tenant pertaining to the construction and completion of the Tenant
Improvements. In addition to all other remedies which Landlord may have pursuant
to the Amended Lease, Landlord may recover from Tenant the cost of its audit if
the audit discloses that Tenant falsely reported to Landlord expenditures which
were not in fact made or falsely reported a material amount of any expenditure
or the aggregate expenditures.

6.CONSTRUCTION OF TENANT IMPROVEMENTS. Following (a) Landlord’s approval of the
Final Plans, Tenant’s Architect, the Work Cost Statement, the Contractors, the
insurance required under Section 8(e) below, and (b) the issuance of the
building permit for the Tenant Improvements, Tenant shall cause its Direct
Contractor (selected as provided in Section 8(n)) to mobilize for the job, to
commence with the construction of the Tenant Improvements and thereafter
diligently proceed to Completion, all in accordance with applicable law and the
Amended Lease (including, without limitation, Section 13 of the Original Lease),
and all in a good and workmanlike manner. Tenant shall use diligent efforts to
cause its Direct Contractor to Complete the Tenant Improvements in a diligent,
good and workmanlike manner in accordance with the Final Plans and the Design
and Construction Schedule. Tenant will cause the Tenant Improvements to be
constructed and performed (i) during times and in a manner reasonably determined
by Landlord to minimize interference with any other tenants’ use and enjoyment
of the Project and (ii) in full compliance with all of Landlord’s rules and
regulation applicable to third party contractors, subcontractors and suppliers
performing work at the Project. Landlord shall have the right to enter upon the
Premises from time to time to inspect the construction activities and status of
construction following reasonable advance notice to Tenant or without notice if
the event Landlord in good faith believes there to be an urgent or emergency
circumstance or in the exercise of Landlord’s rights under the Amended Lease.
However, Landlord is under no obligations to inspect or supervise construction
of any Tenant Improvements, and no inspection by Landlord shall be construed as
a representation that the Tenant Improvements are in compliance with the Final
Plans, free of defect or fault, or are in conformance with applicable law.
Tenant shall provide to Landlord not less than thirty (30) days prior written
notice of the Tenant’s good faith estimate of the date of commencement of
construction of the Tenant Improvements. Immediately upon the first day of
commencement of construction, Tenant shall notify Landlord in writing of such
commencement. Landlord shall have the right to record and post a notice of
non-responsibility to obtain the protections afforded pursuant to California
Civil Code Section 8444.

7.SUBSTANTIAL COMPLETION AND COMPLETION. As used in this Work Letter
“Substantially Complete” or “Substantial Completion” means completion of
construction of the Tenant Improvements in accordance with the Landlord approved
Final Plans with the exception of minor details of decoration, mechanical
adjustments or other such punch list items which do not materially interfere
with Tenant’s use or occupancy of the Premises, all as certified by the Direct
Contractor and Tenant’s Architect, in writing to, Landlord and Tenant, and
Tenant has obtained a certificate of occupancy or other required equivalent
approval from the local governmental authority permitting occupancy of the
Premises. Within ten (10) days after receipt of such certificate, Tenant and
Landlord will conduct a walk-through inspection of the Premises and Landlord
shall thereafter provide to Tenant a written punchlist specifying those
decoration and other punchlist items which require completion, which items
Tenant will thereafter promptly and diligently cause to be completed. As used in
this Work Letter, “Complete” or “Completion” means completion of construction of
the Tenant Improvements in accordance with the Landlord approved Final Plans
with all punchlist items having been identified and completed all as certified
by the Direct Contractor and Tenant’s Architect, in writing, to Landlord and
Tenant, and Tenant has obtained a final

EXHIBIT A – Page 8

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

certificate of occupancy (or jurisdictional equivalent) for the Premises from
the local governmental authority permitting occupancy of the Premises.

8.MISCELLANEOUS CONSTRUCTION COVENANTS

(a)No Liens. Tenant shall not allow the Tenant Improvements or the Building or
the Project or any portion thereof or any interest of Landlord therein to be
subjected to any mechanics’, designers’ materialmen’s or other liens or
encumbrances arising out of or in connection with the Tenant Improvements. If
any such liens or encumbrances are filed, Tenant shall, within fifteen (15) days
after such filing, cause such liens or encumbrances to be removed of record by
satisfying such liens or encumbrances or recording a surety bond therefor and
providing Landlord with a bond or other surety satisfactory to Landlord
protecting Landlord and the Project against such liens or encumbrances. Landlord
may, without waiving its rights and remedies based on such default by Tenant and
without releasing Tenant from any obligations under the Amended Lease
(including, without limitation, this Work Letter) cause such liens to be
released by any means Landlord deems proper including, without limitation,
paying the claim or posting security to cause the discharge of the lien or
encumbrance. In such event, Tenant shall reimburse Landlord, as additional rent,
for all amounts Landlord pays including, without limitation, reasonable
attorneys’ fees and costs.

(b)Diligent Construction. Tenant will promptly, diligently and continuously
cause the Direct Contractor to pursue construction of the Tenant Improvements to
successful Completion in conformance with the Final Plans, the Design and
Construction Schedule and this Work Letter. At times when both Tenant and
Landlord are causing work to be performed at the Project (e.g., without
limitation, when Landlord is causing work to be performed pursuant to this Work
Letter or Sections 6 or 7 of the Amendment) Tenant and Landlord shall reasonably
cooperate with one another so as not to unreasonably interfere with the other’s
work to the extent practicable under the circumstances in an effort to allow all
work to be timely performed. Such reasonable cooperation includes, without
limitation, cooperation as to the use of the Temporary Staging Area.  

(c)Compliance with Laws. Tenant will cause the Tenant Improvements to be
constructed in a safe and lawful manner. Tenant shall, at its sole cost and
expense, require compliance with all applicable laws and all regulations and
requirements of, and all licenses and permits issued by, all municipal or other
governmental bodies with jurisdiction which pertain to the installation of the
Tenant Improvements. Copies of all filed documents and all permits and licenses
shall be promptly provided to Landlord when obtained. Any portion of the Tenant
Improvements which is not acceptable to any applicable governmental body, agency
or department, or not reasonably satisfactory to Landlord, shall be promptly
repaired or replaced by Tenant at Tenant’s expense. Notwithstanding any failure
by Landlord to object to any such Tenant Improvements, Landlord shall have no
responsibility therefor.

(d)Indemnification. Without limiting any other defense or indemnity obligations
of Tenant under the Amended Lease, and subject to the provisions of Section 10.4
of the Original Lease, Tenant shall indemnify, defend and hold harmless
Landlord, the Premises, the Building and Project from and against any and all
suits, claims, actions, damages, fines, penalties, fees, losses, costs or
expenses of any nature whatsoever, together with attorneys’ fees for counsel of
Landlord’s choice, arising out of or in connection with the Tenant Improvements
or the design, the staging or construction thereof or any work or materials in
connection therewith (including, but not limited to, claims for breach of
warranty, workers compensation, personal injury or property damage, and any
materialmen’s, design professionals’ or mechanics’ liens).

(e)Insurance. Tenant shall not cause the commencement of construction of the
Tenant Improvements unless and until Tenant first has in place, at Tenant’s sole
cost and expense, all insurance required of Tenant under the Amended Lease,
including, without limitation, workers compensation insurance, commercial
general liability insurance, property damage insurance, and meeting the
requirements of Sections 10.1 and 13.1 of the Original Lease, as well as,
through the Direct Contractor, a policy of “All Risks” builders’ risk insurance,
with minimum coverage equal to $2,000,000.00 maintained by the Direct
Contractor, and not less than $1,000,000.00 maintained by each of the
subcontractors, and issued by an insurance company satisfactory to Landlord and
Landlord’s lender and generally rated at

EXHIBIT A – Page 9

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

least “A/VIII” by A. M. Best Insurance Service. Further, Tenant shall cause the
Direct Contractor and each subcontractor to obtain and maintain at all times
workers compensation insurance, commercial general liability insurance and
completed operations insurance in the forms and in amounts reasonably
satisfactory to Landlord and Landlord’s lender and generally rated at least
“A/VIII” by A. M. Best Insurance Service. All such policies (including, without
limitation, the All Risks builders’ risk insurance) shall provide that not less
than thirty (30) days prior notice must be given to Landlord before
modification, termination or cancellation, and shall name Landlord and any
lender with an interest in the Premises, and anyone else with an insurable
interest in the Project or Building that Landlord reasonably requests, as
additional insureds, and must also comply with all of the applicable terms and
provisions of the Amended Lease relating to insurance. All such policies shall
be primary coverage with respect to the “All Risks” builders’ risk insurance and
completed operations insurance. Not less than twelve (12) business days prior to
the commencement of construction of the Tenant Improvements, Tenant shall
furnish to Landlord certificates of all such insurance or, if requested by
Landlord, the original policies thereof, for Landlord’s approval or disapproval,
which approval shall not be unreasonably withheld. Tenant shall not allow the
commencement of the Tenant Improvements until Landlord has approved all such
insurance in writing.  Landlord’s approval of such insurance shall not be deemed
a limitation on the liability of Tenant or any contractor to the coverage
amounts so approved.

(f)Construction Defects. Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that may appear during or
after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises or Building in general.
Tenant shall defend, indemnify, hold harmless and reimburse Landlord for any and
all actions, claims, suits, proceedings, damages, losses, fines, penalties,
costs or expenses threatened against or incurred by Landlord (including, without
limitation, attorneys’ fees and costs) by reason of any defect in any portion of
the Tenant Improvements constructed by or for Tenant or any Contractors, or by
reason of inadequate cleanup following completion of the Tenant Improvements.

(g)Additional Services. If the construction of the Tenant Improvements require
additional services or facilities (including, but not limited to, cleanup or
other cleaning services, or trash removal) that can reasonably be provided by
Landlord, Landlord shall have the right, but not the obligation, to provide any
such services or facilities; provided Landlord commits to doing so at rates that
are commercially reasonable and in a time frame that satisfies the Design and
Construction Schedule. If Landlord elects to provide any such services or
facilities, then Tenant shall promptly pay Landlord for the full costs and
expense thereof, plus an overhead fee equal to three percent (3%) of the costs
and expense of the same.

(h)Coordination of Labor. All Contractors, employees, servants and agents must
work in harmony with and shall not interfere with any labor employed by
Landlord, or Landlord’s contractors or by any other tenant or its contractors
with respect to any portion of the Project. Nothing in this Work Letter shall,
however, require Tenant to use union labor.

(i)Work in Adjacent Areas. No work or storage or staging of any equipment,
contractor vehicles, bins, construction trailers, or materials, shall be done or
performed in any of the Common Areas except only in those portions of Parcel 2
identified as “Temporary Staging Area” on Exhibit A-1 attached to this Work
Letter and incorporated herein by this reference, and only in accordance with
the provisions hereof and all reasonable rules and conditions Landlord imposes.
Tenant shall ensure that the Temporary Staging Area is screened from view in a
manner reasonably acceptable to Landlord and in compliance with all applicable
laws, and that the Temporary Staging Area is used in compliance with all
applicable laws (including, without limitation, all applicable fire safety and
fire vehicle access codes, and all laws pertaining screening, storm water
pollution and fugitive dust) and all declarations, easements, governance
documents and owners’ association documents of record title to the Project.
Tenant shall ensure that neither the Temporary Staging Area nor the use thereof
results in the alteration, blockage or impairment of any Project driveways or
access ways or any interference with the access, parking, use, enjoyment or
occupancy of the Project by other tenants of the Project or Landlord or any of
their respective invitees or permittees. Use of the Temporary Staging Area is
limited to temporary use only and only in connection with the construction of
the Tenant Improvements through Substantial Completion

EXHIBIT A – Page 10

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

thereof. Tenant shall cause the Temporary Staging Area to be lawfully cleared of
all equipment, contractor vehicles, materials, trash, debris, and broom-swept
clean, promptly upon Substantial Completion of the Tenant Improvements. Landlord
reserves the right to relocate of the Temporary Staging Area in Landlord’s
commercially reasonable discretion or as may be required by law or Project
governance/owners’ association documents.

(j)HVAC Systems. Tenant agrees to be entirely responsible for the maintenance
and the balancing of any heating, ventilating or air conditioning system
installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant. The Supplemental HVAC
Unit shall be affixed to the Building and remain as part of the Building and
shall not be removed by Tenant, including, without limitation, upon the
expiration or earlier termination of the Amended Lease.

(k)Amended Lease. Nothing herein contained shall be construed as
(i) constituting Tenant as Landlord’s agent for any purpose whatsoever, or
(ii) a waiver by Landlord or Tenant of any of the terms or provisions of the
Amended Lease. This Work Letter is part of the Amended Lease and any default by
Tenant following the giving of notice and the passage of any applicable cure
period with respect to any portion of this Work Letter shall be deemed a breach
of the Amended Lease for which Landlord shall have all of the rights and
remedies as in the case of a breach of the Amended Lease by Tenant.

(l)Approval of Plans. Landlord is not obligated to check any Space Plans or
Final Plans (or any other plans, drawings or specifications) for building code
compliance or other compliance with applicable law. Approval of any of the same
by Landlord is not a representation or warranty that the same are in compliance
with the requirements of governing authorities, and it shall be Tenant’s sole
responsibility to ensure the Tenant Improvements meet and comply with all
federal, state, and local code requirements. Approval of any plans, drawings or
specifications by Landlord is not a representation or warranty by Landlord
regarding the adequacy, accuracy, sufficiency, efficiency, performance, or
desirability of the Tenant Improvements and does not constitute any assumption
of responsibility by Landlord or its architect therefor, and Tenant shall be
solely responsible for such matters. Tenant shall be responsible for the
function and operation of all Tenant Improvements whether or not approved by
Landlord or installed by Landlord at Tenant’s request.

(m)Tenant’s Deliveries. Tenant shall deliver to Landlord, at least ten (10)
business days prior to the commencement of construction of the Tenant
Improvements, the following information:

(i)The names, addresses, telephone numbers, and primary contacts for the Direct
Contractor and the mechanical and electrical contractors and all subcontractors
engaged or to be engaged in the performance of design or construction of the
Tenant Improvements or the provision of materials therefor; and

(ii)The projected date on which the construction of the Tenant Improvements will
commence, together with the estimated dates of completion of the Tenant
Improvements.

(n)Qualification of Contractors. Once the Final Plans have been approved by
Landlord, Tenant shall competitively bid the Tenant Improvements to at least two
(2) direct contractors qualified under this Work Letter. Landlord shall have the
right to approve or disapprove any proposed direct contractors (which approval
shall not be unreasonably withheld).  Further, Tenant shall provide Landlord
with a list of all proposed subcontractors, and Landlord shall have the right to
reasonably approve or disapprove the subcontractors. The direct contractor
approved by Landlord and Tenant (“Direct Contractor”) shall be retained by
Tenant for the construction of the Tenant Improvements in accordance with the
Final Plans and the Design and Construction Schedule, and Tenant shall assure
that the Direct Contractor only contracts with the subcontractors and suppliers
approved in writing by both Landlord and Tenant. All Contractors must be
bondable and bonded, California licensed contractors, possessing good labor
relations, capable of performing high quality workmanship and working in harmony
with Landlord’s general contractor and other contractors on the job, if any, all
as determined by Landlord. All work shall be coordinated with general
construction work at the Project, if any, and any work Landlord is causing to be
performed pursuant to the Amended Lease. Prior to the commencement of
construction of the Tenant

EXHIBIT A – Page 11

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

Improvements, Tenants shall provide Landlord with a list of all subcontractors
and their respective contact information. Tenant shall timely pay the Direct
Contractor as and when due and shall use commercially reasonable efforts to
assure the Direct Contractor’s timely payment of all subcontractors and agents.
If Landlord requests at any time (before, during or after construction) to
review any of the contracts between Tenant and the Direct Contractor, or any
contracts with any subcontractors, then Tenant shall promptly provide complete
copies thereof to Landlord. Landlord is not required to sign, and Landlord shall
have no liability under or in connection with, any contracts with any
Contractors notwithstanding that Landlord may review any such contract.

(o)Warranties. Tenant shall cause all Contractors to fully warrant to Landlord,
in writing, the Tenant Improvements (including, without limitation, against
defective materials and workmanship) for a period of not less than one (1) year
after Substantial Completion of the Tenant Improvements.

(p)Landlord’s Performance of Work. Without limiting any other rights and
remedies of Landlord for Tenant’s breach or default under the Amended Lease
(including, without limitation, this Work Letter), within ten (10) business days
after receipt of Landlord’s notice of Tenant’s failure to perform its
obligations under this Work Letter, if Tenant shall fail to commence to cure
such failure, Landlord shall have the right, but not the obligation, to perform,
on behalf of and for the account of Tenant, subject to reimbursement of the
total cost thereof by Tenant, any and all Tenant Improvement work which Landlord
determines should be performed on an emergency basis for the best interest of
the Premises, Building or Project including, without limitation, work which
pertains to structural components, mechanical, sprinkler and general utility
systems, roofing and removal of unduly accumulated construction material and
debris; provided, however, Landlord shall use reasonable efforts to give Tenant
at least ten (10) days prior notice to the performance of any Tenant
Improvements work by Landlord, unless such notice is impracticable due to
exigent circumstances.

(q)As-Built Drawings. If Tenant obtains “as-built” drawings (excluding
furniture, art and non-affixed personal property of Tenant) of the Tenant
Improvements, then Tenant shall cause a complete set of such drawings to be
delivered to Landlord and/or Landlord’s Representative promptly upon Completion
of the Tenant Improvements. Whether or not Tenant obtains “As-Built Drawings” of
the Tenant Improvements, Tenant shall deliver to Landlord and/or Landlord’s
Representative a complete set of the construction drawings for the Tenant
Improvements (which may be on a CD ROM disc) promptly upon Completion of the
Tenant Improvement.

(r)Applicability.  This Work Letter is not, and shall not be deemed applicable
to: (a) any additional space which may be added to the Premises, whether by
exercise of any options or otherwise, (b) the Premises or any portion thereof in
the event of a renewal or extension of the Term of the Amended Lease, whether by
exercise of any options or otherwise, or (c) the construction of any additions,
improvements or other alterations not contemplated by this Work Letter. The
construction of any additions, improvements or other alternations not
contemplated by this Work Letter shall only be performed subject and pursuant to
the conditions and provisions of the Amended Lease governing Alterations
generally (including, without limitation, Section 13 of the Original Lease)
unless Landlord elects, in its sole and absolute discretion, to prepare a
separate work letter agreement specifically addressing such construction.

(s)Landlord’s Approval. Landlord’s approval or disapproval, or consent or
withholding of consent, of any matters under this Work Letter (including,
without limitation, any Space Plans, drawings, or Final Plans, or any changes
thereto) will be given or withheld in Landlord’s reasonable discretion except in
such instances wherein the terms provide that Landlord may give or withhold the
approval or consent in Landlord’s sole and absolute discretion, in which event
Landlord may give or withhold any such approval or consent in Landlord’s sole
and absolute discretion. Landlord and Tenant agree that, without limiting any
other reasonable basis for Landlord to disapprove or withhold consent, it is
deemed reasonable for Landlord to disapprove or withhold consent if the Space
Plans, drawings, Final Plans, proposed alteration or other matter: (i) exceeds
or affects the structural integrity, structure or roof of the Building or any
part of the roof or the HVAC, plumbing, mechanical, electrical, communication or
other systems of the Building, (ii) is not approved by the holder of any
mortgage or deed of trust encumbering the Building, (iii) violates any agreement
which affects the Building or the Project or binds Landlord, (iv) Landlord
reasonably

EXHIBIT A – Page 12

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

believes will reduce the value of the Building, Premises or Project, (v) does
not conform to applicable building codes or is not approved by any governmental
authority with jurisdiction, (vi) affects the exterior of the Building, (vii)
affects any Common Areas, except that with regard to Common Area ADA Changes,
Landlord’s reasonable discretion standard still applies, but Landlord shall not
withhold consent merely because the Common Area ADA Changes affect the Common
Areas, (viii) Landlord believes will result in the governmental condition or
imposition of any Building or Project alterations by Landlord, (ix) requires any
consent or approval (e.g., without limitation, declarant, board, owner or
architectural committee) under any easements, declarations, governance
documents, covenants, conditions, restrictions or other agreements or
instruments of record, or (x) is reasonably disapproved by Landlord for any
other reason not set forth herein. In any event that Landlord fails to notify
Tenant of Landlord’s approval or disapproval, or consent or withholding of
consent, within a time frame as may be provided therefor, Landlord shall be
deemed to have disapproved or to have withheld consent, as applicable. For an
approval or consent by Landlord to be valid it must be in writing.

(t)No Rental Abatement. No rent obligations or other monetary or performance
obligations of Tenant under the Amended Lease shall be abated or tolled in
connection with any construction pursuant to the Amendment or this Work Letter
whether or not Premises occupancy or use is affected. Tenant desires for such
construction to be performed and acknowledges that Premises occupancy and use
may be affected from time to time in the course of work.

(u)Costs and Expenses.  In each instance under this Work Letter that a cost
and/or expense is to be paid by Tenant, or for which Tenant is said to be
responsible, shall be the sole responsibility of Tenant and no amount of the
Tenant Allowance shall be used therefor.

(v)Removal of Tenant Improvements. If specifically and conspicuously requested
in writing by Tenant at the time Tenant requests Landlord’s approval of the
Space Plans or the Final Plans, then Landlord will state in writing at the time
it approves such plans (if approved) whether Tenant will be required to remove
any of the Tenant Improvements set forth in such plans upon the expiration or
earlier termination of the Amended Lease.  If there are any changes or additions
to the Tenant Improvements set forth in any revised Space Plans or in any
revised Final Plans, then Tenant may again, in each instance, make such request
as to the modified or additional Tenant Improvements, and if so, Landlord will
state in writing at the time it approves such revised plans (if approved)
whether Tenant will be required to remove any of the changed or additional
Tenant Improvements upon the expiration or earlier termination of the Amended
Lease. In connection with such removal, Tenant shall comply with the applicable
terms of the Amended Lease regarding removal of Alterations including, without
limitation, Sections 13.5 and 13.6 of the Original Lease.

 

EXHIBIT A – Page 13

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

EXHIBIT A-1

DEPICTION OF TEMPORARY STAGING AREA

[g20171107194833084678.jpg]

EXHIBIT A-1

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

EXHIBIT B

HVAC Unit Depiction

[g20171107194833108679.jpg]

 

EXHIBIT B

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

EXHIBIT C

PARCEL 1, PARCEL 2 AND PARCEL 3 OF THE PROJECT

LEGAL DESCRIPTION OF PARCEL 1 OF THE PROJECT

Parcel 1 of Parcel Map No. 21388, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego
County on September 14, 2016, as Instrument No. 2016‑7000389 of Official
Records.

LEGAL DESCRIPTION OF PARCEL 2 OF THE PROJECT

Parcel 2 of Parcel Map No. 21388, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego
County on September 14, 2016, as Instrument No. 2016‑7000389 of Official
Records.

 

LEGAL DESCRIPTION OF PARCEL 3 OF THE PROJECT

Parcel 3 of Parcel Map No. 21388, in the City of San Diego, County of San Diego,
State of California, filed in the Office of the County Recorder of San Diego
County on September 14, 2016, as Instrument No. 2016‑7000389 of Official
Records.




EXHIBIT C – Page 1

Lease – 6th Amd 016

G618-016 -- 3263622.1

--------------------------------------------------------------------------------

 

GENERAL DEPICTION OF PROJECT PARCELS

[g20171107194833135680.jpg]

EXHIBIT C – Page 2

Lease – 6th Amd 016

G618-016 -- 3263622.1